Exhibit 99.1 Newfield Exploration Announces Pearl River Mouth Basin Discovery Exploratory Success tests 6,000 BOPD; Company Commences Commercial Development FOR IMMEDIATE RELEASE HOUSTON– September 9, 2009 Newfield Exploration Company (NYSE: NFX) today announced its second drilling success on Block 16/05, located in the Pearl River Mouth Basin in China. The LF 7-1 well tested a single zone at 6,000 BOPD (35 degrees API gravity oil), which was the maximum limit of the test equipment on location. The LF 7-1 well, located in approximately 350 feet of water, was drilled to a total depth of nearly 10,000 feet and encountered more than 75 meters (approximately 250 feet) of high-quality oil pay in multiple sands. The well was drilled to test a downthrown anticline and was an offset to Newfield’s 2008 oil discovery – the LF 7-2. Success with the LF 7-1 well set up a deeper oil prospect within the same fault trap, which the Company may test in 2010 through a down-dip sidetrack of the LF 7-1 well. “Our two successes on Block 16/05 confirm that we have a commercial oil development with considerable running room,” said William Schneider, Newfield’s Vice President – Onshore Gulf Coast and International. “We estimate that the gross reserves associated with our two discoveries to date are in excess of 30 MMBbls.
